UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4479


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

LUIS MELITO ARELLANO,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:13-cr-00316-D-1)


Submitted:   February 12, 2015             Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noah A. Clements, THE CLEMENTS FIRM, Washington, D.C., for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis        Arellano       was     convicted         of     carjacking,         in

violation    of    18    U.S.C.    §    2119      (2012),     and     sentenced       to   168

months’ imprisonment.              On appeal, Arellano contends that the

district    court       plainly    erred     in    exercising         jurisdiction         over

him,   where     the    federal     carjacking         statute      exceeds     Congress’s

legislative authority under the Commerce Clause.                        We affirm.

            Arellano’s challenge to the federal carjacking statute

was not raised in the district court; we thus review the court’s

decision for plain error.              United States v. Olano, 507 U.S. 725,

732 (1993).         Arellano must show that an error (1) occurred,

(2) was     plain,       (3)    affected         his    substantial           rights,      and

(4) “seriously         affect[ed]      the    fairness,       integrity,        or    public

reputation of judicial proceedings.”                   Id.

            We    have     reviewed     the       record     and    conclude     that      the

district court did not plainly err.                      We have twice considered

and rejected similar Commerce Clause challenges to the federal

carjacking statute.            See United States v. Runyon, 707 F.3d 475,

489-90 (4th Cir. 2013); United States v. Cobb, 144 F.3d 319,

321-22 (4th Cir. 1998).

            We therefore affirm the district court’s judgment.                              We

dispense    with        oral    argument       because       the      facts     and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3